                   Case 21-51006-LSS       Doc 49    Filed 08/31/21   Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE


    In re                                           Chapter 11

    IMERYS TALC AMERICA, INC., et al.1              Case No. 19–10289 (LSS)

                    Debtors.                        Jointly Administered




    IMERYS TALC AMERICA, INC. and
    IMERYS TALC VERMONT, INC.,

                    Plaintiffs,                     Adv. Pro. No. 21-51006 (LSS)

    v.

    JOHNSON & JOHNSON and JOHNSON &
    JOHNSON CONSUMER INC.,


                    Defendants.


                  JOINT STIPULATION UNDER LOCAL RULE 7012-2
         EXTENDING TIME FOR JOHNSON & JOHNSON AND JOHNSON & JOHNSON
             CONSUMER INC. TO ANSWER OR FILE RESPONSIVE PLEADING

            Imerys Talc America, Inc. and Imerys Talc Vermont, Inc. (the “Plaintiffs”), Johnson &

Johnson and Johnson & Johnson Consumer Inc. (“J&J”), the Official Committee of Tort

Claimants (the “Committee”), and the Future Claimants’ Representative (the “FCR” and, together

with the Plaintiffs, J&J, and the Committee, the “Parties”), by and through their undersigned

counsel, hereby stipulate under Rule 7012-2 of the Local Rules of Bankruptcy Practice and


1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050),
and Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300,
Roswell, Georgia 30076.

ACTIVE.134030644.03
RLF1 25906528v.1
                   Case 21-51006-LSS        Doc 49     Filed 08/31/21    Page 2 of 4




Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”)

as follows:

         A.        On July 27, 2021, Imerys filed the Complaint [Bankr. D.I. 3873; Adv. D.I. 1] (the

“Complaint”) in the United States Bankruptcy Court for the District of Delaware (the “Court”),

commencing the Adversary Proceeding against J&J, the above-captioned defendants, the response

to which was extended by agreement and is currently due from J&J on September 13, 2021.

         B.        On July 27, 2021, the Committee filed the Motion of the Official Committee of Tort

Claimants to Intervene in an Adversary Proceeding [Adv. D.I. 2] (“Committee Motion”), and the

FCR filed The Future Claimants’ Representative’s Motion to Intervene in an Adversary

Proceeding and Joinder in the Motion of the Official Committee of Tort Claimants to Intervene in

an Adversary Proceeding [Adv. D.I. 8] (“FCR Motion”). On August 26, 2021, after notice and a

hearing, the Court granted the Committee Motion and the FCR Motion.

         C.        Pursuant to Local Rule 7012-2, “[t]he deadline to plead or move in response to a

complaint or other pleading in an adversary proceeding may be extended for a period of up to

twenty-eight (28) days by stipulation of the parties docketed with the Court.”

         IT IS HEREBY STIPULATED AND AGREED by the Parties that:

         1.        The time in which J&J may move, plead, or otherwise respond to the Complaint is

hereby extended up to and including September 21, 2021.

         2.        J&J hereby waives any defense that it may otherwise have been entitled to assert

under Federal Rule of Civil Procedure 12(b)(4) and 12(b)(5), as incorporated into this Adversary

Proceeding by Federal Rule of Bankruptcy Procedure 7012(b).

         3.        Except as otherwise may be expressly set forth herein, this Stipulation is without

prejudice to the Parties’ substantive rights.


                                                   2
ACTIVE.134030644.03
RLF1 25906528v.1
                     Case 21-51006-LSS     Doc 49   Filed 08/31/21   Page 3 of 4




Dated: August 31, 2021                          Dated: August 31, 2021

RICHARDS, LAYTON & FINGER, P.A.                 FAEGRE DRINKER BIDDLE & REATH, LLP

/s/ Marcos A. Ramos                             /s/ Patrick A. Jackson
Mark D. Collins (No. 2981)                      Patrick A. Jackson (Del. Bar No. 4976)
Michael J. Merchant (No. 3854)                  222 Delaware Ave., Ste. 1410
Marcos A. Ramos (No. 4450)                      Wilmington, Delaware 19801
Amanda R. Steele (No. 5530)                     Telephone: (302) 467-4200
One Rodney Square                               Facsimile: (302) 467-4201
920 North King Street                           Patrick.Jackson@faegredrinker.com
Wilmington, DE 19801
Telephone: (302) 651-7700                       -and-
Facsimile: (302) 651-7701
E-mail: collins@rlf.com                         WEIL, GOTSHAL & MANGES LLP
        merchant@rlf.com
        ramos@rlf.com                           Diane P. Sullivan (pro hac vice)
        steele@rlf.com                          Gary Holtzer (pro hac vice)
                                                Ronit Berkovich (pro hac vice)
-and-                                           Theodore E. Tsekerides (pro hac vice)
                                                767 Fifth Avenue
NEAL, GERBER & EISENBERG LLP                    New York, New York 10153
                                                Telephone: (212) 310-8000
Angela R. Elbert (admitted pro hac vice)        Facsimile: (212) 310-8007
Jason A. Frye (admitted pro hac vice)
Two North LaSalle Street, Suite 1700            Attorneys for Johnson & Johnson and Johnson &
Chicago, Illinois 60602-3801                    Johnson Consumer Inc.
Telephone: (312) 269-5995
Facsimile: (312) 578-8396
E-mail: aelbert@nge.com
        jfrye@nge.com


Counsel for Debtors and Debtors-in-Possession




                                                3
  ACTIVE.134030644.03
  RLF1 25906528v.1
                     Case 21-51006-LSS       Doc 49   Filed 08/31/21   Page 4 of 4




Dated: August 31, 2021                           Dated: August 31, 2021

ROBINSON & COLE LLP                              YOUNG CONAWAY STARGATT &
                                                 TAYLOR, LLP
/s/ Natalie D. Ramsey
Natalie D. Ramsey (No. 5378)                     /s/ Kevin A. Guerke
Mark A. Fink (No. 3946)                          Robert S. Brady (No. 2847)
1201 North Market Street, Suite 1406             Edwin J. Harron (No. 3396)
Wilmington, Delaware 19801                       Kevin A. Guerke (No. 4096)
Tel: (302) 516-1700; Fax: (302) 516-1699         Sharon M. Zieg (No. 4196)
nramsey@rc.com                                   Rodney Square
mfink@rc.com                                     1000 North King Street
Michael R. Enright (admitted pro hac vice)       Wilmington, DE 19801
280 Trumbull Street                              Tel. (302) 571-6600; Fax: (302) 571-1253
Hartford, CT 06103                               rbrady@ycst.com
Tel: (860) 275-8290; Fax: (860) 275-8299         eharron@ycst.com
menright@rc.com                                  kguerke@ycst.com
                                                 szieg@ycst.com
WILLKIE FARR & GALLAGHER LLP
Rachel C. Strickland (admitted pro hac vice)     Counsel to the Future Claimants’ Representative
Jeffrey B. Korn (admitted pro hac vice)
Stuart R. Lombardi (admitted pro hac vice)
787 Seventh Avenue
New York, New York 10019
Tel: (212) 728-8000; Fax: (212) 728-8111
rstrickland@willkie.com
jkorn@willkie.com
slombardi@willkie.com

GILBERT LLP
Kami E. Quinn (admitted pro hac vice)
Heather Frazier (admitted pro hac vice)
700 Pennsylvania Avenue, SE ; Suite 400
Washington, DC 20003
Telephone: (202) 772-2200
quinnk@gilbertlegal.com
frazierh@gilbertlegal.com

Counsel to the Official Committee of Tort
Claimants




                                                  4
  ACTIVE.134030644.03
  RLF1 25906528v.1
